Citation Nr: 0838375	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  07-17 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC)
in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement of medical care 
expenses incurred for treatment at York Medical Clinic and 
York General Hospital on August 9, 2006.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to January 
1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from September 2006 and January 2007 decisions in which the 
VAMC denied the claim for reimbursement of medical expenses 
incurred on August 9, 2006 at York General Hospital and 
Radiology Associates, P.C., respectively.  The veteran filed 
notices of disagreement (NODs) with these denials in 
September 2006 and January 2007.  In a January 2007 letter, 
the VAMC informed the veteran that a claim for reimbursement 
of medical expenses incurred at York General Hospital on 
August 7, 2006 had been approved for payment in full, but 
that his claim for reimbursement of medical expenses incurred 
on August 9, 2006 remained denied.  In an April 2007 letter 
to the veteran's senator, the VAMC clarified that the veteran 
sought care at the York Medical Clinic on August 9, 2006, as 
opposed to the York General Hospital emergency room.  A 
statement of the case (SOC) regarding the denial of payment 
for unauthorized care at York Medical Clinic was issued in 
April 2007, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in April 
2007.

As will be discussed below, the record reflects that the 
veteran incurred medical care expenses for treatment at York 
Medical Clinic and York General Hospital on August 9, 2006, 
as the physician who treated him at York Medical Clinic 
ordered tests which were conducted at York General Hospital.  
As such, the Board has characterized the issue on appeal as 
reflected on the title page.  

As a final preliminary matter, the Board notes that, in 
statements submitted in August 2007 and July 2008, subsequent 
to issuance of the April 2007 SOC, the veteran argued that VA 
should pay for the medical expenses incurred on August 9, 
2006.  As the veteran's arguments regarding why VA should pay 
these medical expenses were previously of record and 
considered in the April 2007 SOC, these statements are 
redundant.  Thus, while the statements submitted since April 
2007 were not accompanied by a signed waiver of RO 
consideration, a remand of this matter for such consideration 
is unnecessary.  See 38 C.F.R. § 20.1304 (2008).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The veteran incurred private medical expenses on August 
9, 2006.  

3.  VA payment or reimbursement of the cost of the private 
medical care provided on August 9, 2006 was not authorized 
prior to the veteran undergoing that care.  

4.  A VA medical facility was feasibly available to the 
veteran at the time he received private medical care on 
August 9, 2006.  


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical care expenses incurred at York Medical Clinic and 
York General Hospital on August 9, 2006, is without legal 
merit.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.130, 17.1000, 
17.1002 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In connection with the claim herein decided, the veteran has, 
via an April 2007 letter and the SOC, been notified of the 
legal authority governing the claim and the reasons for the 
denial of the claim, and has been afforded the opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.  As will be 
explained below, the claim on appeal lacks legal merit.  As 
the law, and not the facts, is dispositive of the claim, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v.  Principi, 16 Vet. App. 129, 132 
(2002).

II.  Analysis

Initially, the Board notes that, in adjudicating a claim for 
reimbursement of medical expenses, VA  must make a factual 
determination as to whether VA gave prior authorization for 
the non-VA medical care that the veteran received in a 
private facility.  See 38 U.S.C.A. § 1703(a); see also 38 
C.F.R. § 17.54.  This is a factual, not a medical, 
determination.  Similes v. Brown, 6 Vet. App. 555 (1994). 
 
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54 (2008).  In 
this case, the statement from York General Hospital was not 
received until August 17, 2006, and the claim for medical 
reimbursement was not received until August 23, 2006, clearly 
more than 72 hours after the hour of admission.  

The Board recognizes that records of VA treatment reflect 
that, within 72 hours of receiving treatment at York Medical 
Clinic, the veteran advised VAMC personnel of the fact that 
he had received treatment at that facility.  In this regard, 
the records of VA treatment reflect that, on August 9, 2006, 
at 12:43pm, the veteran called to say that he was having a CT 
scan that afternoon in York, and that he called the following 
day to update his primary care physician regarding his CT 
scan.  However, there is nothing in the record to suggest 
that the VAMC personnel advised the private facility that the 
veteran's medical bills would be paid for by VA.  

Furthermore, even if statements to that effect had been made, 
such statements would not constitute authorization for 
private treatment within the meaning of 38 U.S.C.A. 
§ 1703(a).  In this regard, the Board notes that VAOPGCCONCL 
1-95 addressed the question of who had the authority to 
approve or authorize a request for private hospitalization at 
VA expense under 38 U.S.C.A. § 1703(a).  This opinion states:  

Section 1703 of Title 38, United States 
Code, expressly authorizes the Secretary 
to contract for non-VA hospital care, and 
the Secretary has delegated that 
authority to the Under Secretary for 
Health in 38 C.F.R. § 2.6(a).  The Under 
Secretary for Health has in turn 
delegated the authority to VA medical 
center and VA clinic Directors.  VHA 
Manual, M-1, Part 1, Chapter 21, 
paragraph 21.08 (January 12, 1995).  

VAOPGCCONCL 1-95 (March 31, 1995).

VAOPGCONCL 1-95 is not binding on the Board.  See 38 U.S.C.A. 
§ 7104(c).  Nevertheless, the Board finds that its reasoning, 
quoted above, is persuasive and applicable in the present 
case.  In this case, there is no evidence that the veteran 
obtained proper authorization for payment of the private 
medical expenses incurred on August 9, 2006 from a VA 
employee with appropriate authority, namely the VAMC 
director.  

The Board notes that, in correspondence received in December 
2006, the veteran stated that he was advised before he 
received treatment on August 9, 2006 that VA would pay for 
any costs, adding that he would not have gone to the York 
Medical Clinic or York Hospital without these instructions, 
however,; even if the veteran  received such advice, as 
alleged,  there is simply no evidence of authorization for 
private medical care from the VAMC director.  

The Board has also considered the veteran's assertions that 
he was told by his VA physician that VA would not be able to 
treat him in a timely manner, and he should seek medical care 
immediately at the nearest medical facility.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that "the advice of a doctor to go to 
a non-VA hospital is not the specific type of authorization 
contemplated in the regulation."  Smith v. Derwinski, 2 Vet. 
App. 378, 379 (1992).  

Accordingly, the Board must conclude that prior authorization 
for private medical treatment received on August 9, 2006 was 
not obtained pursuant to 38 C.F.R. § 17.54, and that payment 
is not warranted for expenses incurred in conjunction with 
the treatment under 38 U.S.C.A. § 1703.  

As such, the Board has considered whether the veteran is 
eligible for payment or reimbursement for services not 
previously authorized.  See Hennessey v. Brown, 7 Vet. App. 
143 (1994).  

Generally, when VA facilities or other government facilities 
are not capable of furnishing economical hospital care or 
medical services because of geographical inaccessibility or 
are not capable of furnishing care or services required, VA 
may contract with non-VA facilities for care.  Reimbursement 
or payment for expenses not previously authorized may be made 
only under the following circumstances: (a) treatment was for 
(1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who is permanently and  
totally disabled as a result of a service-connected 
disability; (4) for any illness, injury or dental disability 
in the case of a veteran who is participating in a  
rehabilitation program under 38 U.S.C. Chapter 31; and (b) 
such treatment was rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and (c) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120.

Failure to satisfy any one of the four criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private facility.  See 38 C.F.R. § 17.120; 
Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130.  

In this case, the veteran does not meet any of the four 
criteria listed above, as his treatment on August 9, 2006 was 
not for a service-connected disability or a nonservice-
connected disability associated with and held to be 
aggravating a service-connected disability, and he is not 
considered permanently and totally disabled as a result of a 
service-connected disability.  In this regard, the record 
reflects that service connection has not been established for 
any disability.  Furthermore, the claims file does not 
reflect that the veteran is participating in a rehabilitation 
program under Chapter 31.  Thus, the veteran is not eligible 
for medical expense reimbursement under 38 U.S.C.A. § 1728.  

The Board has considered the fact that revisions to 
38 U.S.C.A. § 1728 were recently enacted by Congress and 
signed by the President as the Veterans' Mental Health and 
Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 
___, ___ Stat. ___ (2008), on October 10, 2008.  However, the 
four criteria listed above remain unchanged.   

The veteran's claim has also been considered under pertinent 
provisions of The Millennium Health Care and Benefits Act, 
Pub. L. 106-117, codified at 38 U.S.C.A. § 1725 (West 2002).   
Under that statute-which also provides general authority for 
the reimbursement of non-VA emergency treatment-payment for 
emergency services may be made only if all of the conditions 
set forth in 38 C.F.R. § 17.1002 are met.  In particular, the 
following subsections are relevant to this case:    

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health  
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of  
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the  
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ  
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center).  

38 C.F.R. § 17.1002 (b), (c).

Primarily at issue in this case is the question of whether a 
VA faculty was feasibly available when the veteran was 
provided private treatment on August 9, 2006.  The Board 
points out that the provisions in 38 C.F.R. § 17.1002 are 
conjunctive, not disjunctive; i.e. all of the aforementioned 
enumerated criteria must be met.  See Melson v. Derwinski, 1 
Vet. App. 334 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).   
 
"Feasibly available" is not defined in the relevant statute 
or regulation.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, state that a VA 
facility may be considered as not feasibly available when the 
urgency of the applicant's medical condition, the relative 
distance of the travel involved, or the nature of the 
treatment required makes it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. § 
17.53.  

Records of VA treatment at the Lincoln VAMC, from August 
2006, reflect that the veteran called on August 8, 2006, to 
inform the VAMC that he went to the York Emergency Room on 
August 7, 2006 with flank pain.  He reported that a urine 
test was conducted, and he was informed that he had blood in 
the urine-possibly a kidney stone.  The veteran reported 
that he was still having pain, which seemed to have shifted 
to the lower front, and he was wondering about a further 
work-up.  On the same date, August 8, 2006, the veteran's VA 
primary care physician stated that he would schedule the 
veteran for a CT scan if one was not already conducted at the 
hospital.  The veteran called the following day, August 9, 
2006, at 8:04am, and reported that he had terrible pain 
overnight.  He added that no CT scan was performed during his 
emergency treatment on August 7, 2006.  Another note from 
that date reflects that the veteran's primary care physician 
contacted the veteran at 8:57am, at which time he reported 
that he was in a lot of pain and would see if he could be 
seen in his home town.  The physician offered the veteran an 
appointment at the Lincoln VAMC, however, the veteran 
responded that, because of pain and distance, he would first 
prefer to be seen in his town.  At 12:43pm, the veteran 
called the Lincoln VAMC to inform his physician that he was 
having a CT scan that afternoon in York.  

The following day, August 10, 2006, the veteran called to 
inform his primary care physician that his CT scan revealed a 
stone and infection, and that he was placed on antibiotics.  
He requested a referral to VA urology for work-up, which the 
primary care physician stated he would do, but that the 
veteran needed to provide a copy of his CT scan.  An 
additional note from August 10, 2006 reflects that the 
veteran was provided the fax number for the Lincoln VAMC, so 
he could fax in his CT scan results.  The next record of 
contact with the veteran is from August 22, 2006, when he 
reported that he was still having some back pain, and would 
like a urinalysis and an appointment with his primary care 
physician.  

Claims for reimbursement of expenses submitted to the Lincoln 
VAMC in August and September 2006 reflect that the veteran 
was treated by Dr. Joseph Erwin at York Medical Clinic on 
August, 9, 2006, and that he ordered a CT scan of the upper 
abdomen and a CT scan of the lower abdomen and pelvis, which 
were performed on August 9, 2006 by Radiology Associates, 
P.C., at York General Hospital.  

In his September 2006 NOD, the veteran asserted that he did 
not seek medical care outside VA until he had spoken with his 
primary care physician, who advised him that VA would not be 
able to provide medical care in a timely manner, and 
instructed that he seek medical care immediately at the 
nearest medical facility.  The veteran argued that the 
diagnosis of infection made by the private physician verified 
that he required care that day, and was not in a position to 
wait for care at a later date.  As such, the veteran argues 
that VA facilities were not feasibly available to provide the 
necessary medical care.  

In correspondence received in February 2007, the veteran 
stated that he was not offered an appointment at VA on August 
9, 2006, reiterating that his primary care physician had told 
him that he needed blood tests and a CAT scan, and that VA 
could not provide those services in a timely manner, so, he 
should go to the nearest medical facility for immediate care.  
He added that the physician at York Medical Center ordered 
the same tests that his VA primary care physician told him 
were necessary and that, even if the Lincoln VA could have 
seen him, he was not sure how he would have gotten there, as 
he was in so much pain he could barely walk or move, but 
that, if he had been offered treatment that day at the 
Lincoln VAMC, he would have found a way to get there.  

In his May 2007 substantive appeal, the veteran described the 
facts surrounding his treatment on August 9, 2006, stating 
that, on August 7, 2006, he called the VA nurse care phone 
line because he was experiencing excruciating pain in the 
left kidney area and was vomiting.  The nurse advised him to 
go to the nearest emergency room, and, in response to being 
asked how the bill would be paid, the nurse stated that he 
should submit the bill for payment to VA.  The veteran stated 
that he was admitted to York General Hospital on August 7, 
2006, and was informed that urinalysis revealed blood in the 
urine.  He was diagnosed with a kidney stone.  He indicated 
that he called the Lincoln VAMC the following morning, at 
which time he described extreme pain, and was instructed to 
stay in bed, drink fluids, and call back if the pain did not 
lessen within a day.  

The veteran reported that he called the Lincoln VAMC again 
the following day (August 9, 2006) and his primary care 
physician advised him that he needed to go to the Emergency 
Room or see a doctor immediately, as he needed a CT scan and 
blood tests, and it would not be possible for the Lincoln 
VAMC to run the tests in a timely manner.  Thereafter, the 
veteran reported that he went to the York Medical Clinic, 
where he was examined by Dr. Erwin, who ordered a series of 
blood tests and sent him to the hospital for a CT scan.  The 
veteran added that, after reviewing the results of these 
tests, Dr. Erwin explained that he had a large kidney stone 
which would be painful until it passed, and a kidney 
infection requiring immediate treatment.  The veteran 
concluded by stating that, following this private treatment, 
he called his VA physician to advise him of his status, and 
contacted VA regarding the bills he would receive, adding 
that VA stated he should forward these bills to VA for 
payment.  

The Board has considered the veteran's assertions that he was 
not offered an appointment at the Lincoln VAMC on August 9, 
2006, and his primary care physician, instead, instructed him 
to seek medical care at the nearest medical facility, 
however, records of VA treatment include a note from the 
morning of August 9, 2006, in which the veteran's primary 
care physician clearly states that he offered the veteran an 
appointment at the Lincoln VAMC, but that the veteran would 
prefer to be seen in his town.  

Regarding the veteran's statements that he is not sure how he 
would have made the trip to the Lincoln VAMC, the Board notes 
that the veteran spoke with his primary care physician at 
8:57am, and reported at 12:43pm that he was scheduled for a 
CT scan that afternoon.  The record shows that the Lincoln 
VAMC is approximately a one hour drive from the veteran's 
home.  As such, the veteran could have arrived at the Lincoln 
VAMC prior to the time at which he received treatment at the 
York Medical Center.  Moreover, the record reflects that he 
routinely receives medical care at the Lincoln VAMC.  

The Board has also considered the veteran's argument that he 
was told the Lincoln VAMC could not provide the necessary 
tests, specifically, blood work and a CT scan, in a timely 
manner, however, there is no indication in the VA treatment 
records that VAMC was unable to provide these tests, rather, 
the note from August 9, 2006 states only that the veteran 
would prefer to be seen in his town because of pain and 
distance.  [Parenthetically, the Board notes that, in July 
2005, the veteran's primary care physician had ordered CT 
scans of the abdomen and pelvis, the same CT scans which were 
ordered by the physician who treated the veteran at York 
Medical Clinic.]

The facts support the determination that a VA facility was 
reasonably available, and the veteran's medical condition did 
not preclude travel to that facility on August 9, 2006.  In 
this regard, the VA physician clearly would not have offered 
the veteran an appointment at the Lincoln VAMC, after the 
veteran had described his symptoms, if his medical condition 
precluded travel.  The conclusion that a VA facility was 
feasibly available is bolstered by the August 9, 2006 note in 
the VA treatment records, in which the veteran's primary care 
physician indicated that he would "prefer" to be seen in 
his town, thereby indicating that such treatment in the 
veteran's town was a matter of preference, rather than 
necessity.  The governing legal authority make clear that no 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured in 
preference to available Government facilities.  See 38 C.F.R. 
§ 17.130.  

As the evidence indicates that a VA or other Federal facility 
was feasibly available-an essential criterion to  establish 
entitlement to payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1725  and  38 C.F.R. § 17.1002-the Board 
need not address the criterion of whether the care was 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health. [Hence, the fact 
that the records of private treatment for care afforded the 
veteran on August 9, 2006 are not presently of record has no 
bearing on tadjudication of the claim under section 1725, to 
includes as recently revised by the Veterans' Mental Health 
and Other Care Improvements Act of 2008 

Accordingly, the record presents  no basis to establish 
entitlement to payment or reimbursement of the expenses for 
private medical care at York Medical Clinic and York General 
Hospital on August 9, 2006 under the governing legal 
authority.  As such, the claim must be denied.  Where, are 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit or as 
lacking entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Payment or reimbursement of medical care expenses incurred 
for treatment at York Medical Clinic and York General 
Hospital on August 9, 2006 is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


